DETAILED ACTION
1.	This office action is in response to communication filed on 11/13/2019. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 3-5, 7-13, 15-19, and 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sayem et al. U.S. patent No. 10,271,299. 
Regarding claim 1. Fig. 5 and Fig. 6 of Sayem discloses an electronic device (10), comprising:  2a conductive housing (20; Col. 5 lines 3-4);  3a display module (28) positioned at an opening of the conductive housing (20);  4a power source (88) contained within the conductive housing (20);  5a printed circuit board (50) having one or more edges (edges of 50), respective portions of a 6gap (gap between 50 and 18)  between the one or more edges (edges of 50) and an interior surface of the conductive housing (interior surface of 20) forming a 7pair of slot antennas (60, 62);  8a conductive patch (18) formed in a cavity between the PCB (50) and the display module (28);  9and 10antenna matching circuitry (16a, 16b) coupling one or both of the slot antennas (60, 62) to the 11conductive patch (18), wherein electromagnetic fields (Col. 16 lines 41-42) induce the pair of slot antennas (60, 62) and the patch 12antenna (18) to transmit or receive radio frequency (RF) signals over respective frequency bands (Bluetooth and GPS in Fig. 9) .  

Regarding claim 29\\NORTHCA - 049242/005802 - 2720115 v15. The electronic device of claim 1, Fig. 5 further discloses wherein die PCB (50) and a conductive bracket (bracket couple to 90)  form a back cavity (bottom cavity of 50) comprising a dielectric gap (dialectic gap between 88 and 50) and facilitating resonance of the slot 3antennas (60 and 62).  
Regarding claim 17. The electronic device of claim 1, Fig. 6 further discloses wherein at least one slot antenna (60, 62) of the 2pair of slot antennas (60, 62) is a half-wavelength slot antenna (Col. 17 lines 66 to Col. 18 line 2).  
Regarding claim 18. The electronic device of claim 1, Fig. 6 further comprising at least two slot 2grounding pins (68, 70) for tuning the resonances of the pair of slot antennas (60, 62).  
Regarding claim 19. The electronic device of claim 1, Fig. 9 further comprising a respective feed 2element( Col. 17 lines 34-46) for each of the pair of slot antennas (60, 62)
Regarding claim 110. The electronic device of claim 1, Fig. 5 further discloses wherein the PCB further includes at least 2one of a microprocessors (30), memory (see Fig. 1B), application specific integrated circuit (34, 36), or field 3programmable gate array (FPGA).  
Regarding claim 111, Fig. 5 and Fig. 6 of Sayem discloses an electronic device, comprising:  2a conductive housing (20; Col. 5 lines 3-4), 3a display module (28) positioned  at an opening of the conductive housing (20)  4a slot antenna (60, 62) formed in a gap (gap between 28 and 50) between a printed circuit board (50) and an 5interior surface of the conductive housing (interior surface of 20);  6a conductive patch (18) formed in a cavity between the PCB (50) and the display module (28);  7and 8antenna matching circuitry (16a, 16b) coupling the slot antenna (60, 62) and the conductive patch (28), 
\\NORTHCA - 049242/005802 - 2720115 vi Regarding claim 12. The electronic device of claim 11, Fig. 6 further discloses wherein the slot antenna  (60, 62)coupled to the conductive patch (18) is configured to transmit or receive RF signals over two respective frequency 3bands below about 3 GHz (Col. 14 lines 23 24).  
Regarding claim 113. The electronic device of claim 11, Fig. 6 further discloses wherein the slot antenna (60, 62) coupled to the 2conductive patch (18) is configured to transmit or receive at least two of BLUETOOTH (Fig. 9 {36}), Wi-Fi, 3global positioning system (Fig. 9{34}), or Long-Term Evolution (LTE) communications.  
Regarding claim 115. The electronic device of claim 11, Fig. 5 further discloses wherein die PCB (50) and a conductive bracket (bracket couple to 90) form a back cavity (bottom cavity of 50) comprising a dielectric gap (dielectric gap between 88 and 50) and facilitating resonance of the slot 3antennas (60 and 62).  
Regarding claim 116. Fig. 5 and Fig. 6  of Sayem disclose wearable computing device (10), comprising:  2a device housing (20; Col. 5 lines 3-4);  3a strap connected to the device housing (see Fig. 1A) and enabling the wearable computing 4device to be worn by a user (Col. 1 lines 37-38);  5a processor (30);  6a display module (28) for displaying content under instruction of the processor (30);  7memory (32 in Fig. 1B) including instructions executable by the processor (30);  8a slot antenna (60, 62) formed in a gap adjacent to an interior surface of the device 9housing (interior of 20);  10a conductive patch (18) formed in a cavity within the device housing (20); and  11antenna matching circuitry (16am 16b) coupling the slot antenna (60, 62) and the conductive patch (18), 12wherein electromagnetic fields (Col. 16 lines 41-42)  induce the slot antenna (60, 62) and the conductive patch(18) to transmit or 13receive radio 
Regarding claim 31\\NORTHCA - 049242/005802 - 2720115 vi17. The wearable computing device of claim 16, Fig. 6 further discloses wherein the slot antenna 60, 62)coupled to the conductive patch (18) is configured to transmit or receive RF signals over two 3respective frequency bands below 3 GHz (Col. 14 lines 23 24).  
Regarding claim 118. The wearable computing device of claim 16, Fig. 6 further discloses wherein the slot antenna (60, 62) 2coupled to the conductive patch is configured to transmit or receive at least one of 3 BLUETOOTH (Fig. 9 {36}), Wi-Fi, 3global positioning system (Fig. 9{34}), or Long-Term Evolution (LTE) communications.
Regarding claim 420. The wearable computing device of claim 16, Fig. 6 further discloses wherein slot antenna (60, 62) is a 5half-wavelength (Col. 17 lines 66 to Col. 18 line 2) slot antenna (60, 62).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 4, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Sayem as applied to claims 1, 11 and 16 above, and further in view of Ramachandran Pub. No. 2014/0015719.
	Regarding claim 2. Sayem as applied to claim 1 above, Fig. 6 of Sayem further discloses one of the slot antennas (60, 62) is 2configured to transmit or receive RF signals over respective frequency band(s) between 1 GHz 3and 3 GHz (Col. 14 lines 23 24); but does not disclose wherein the other slot 
	Fig. 3 of Ramachandran discloses a slot antenna (216; paragraph 0079) the other slot antenna configured 4to transmit or receive RF signals over respective frequency band(s) less than about 2 GHz (paragraph 0083).
	Sayem et al. and Ramachandran are common subject matter of slot antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ramachandran into Sayem for the purpose of improved antenna solution that can effectively cause the antenna resonant frequency to operate in the desired frequency band, as well as compensating for antenna mismatch and detuning effects caused by the presence of a dielectric change (e.g. hand) at a lower cost and complexity, and which provides for improved control of antenna resonance, and methods of tuning and utilizing the same (paragraph 0015 of Ramachandran).

Regarding claims 14, 14 and 19. Sayem as applied to claim 1, 11 and 16 above, Fig. 6 of Sayem further discloses wherein the conductive patch (18) excited by one slot antenna (60, 62) and configured to transmit or receive band (Col. 14 lines 23 24) communications. However Sayem does not discloses conductive patch (18) is a parasitic patch antenna and band communication (Col. 14 lines 23 24) is a LTE low band communication. 
 Fig. 3 of Ramachandran discloses conductive patch (216) is a parasitic patch antenna (paragraph 0049) and band communication is a LTE low band communication (paragraph 0083).
Sayem et al. and Ramachandran are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ramachandran into Sayem for the purpose of 

6.	Regarding claims 16. Sayem as applied to claims 1 and 16 above does not disclose wherein the natural resonance of the 2antenna (60, 62) is at the LTE low-band frequency range. 
Fig. 3 of Ramachandran discloses an antenna (216) wherein the natural resonance of the 2antenna (216) is at the LTE low-band frequency range (paragraph 0083). 
Sayem et al. and Ramachandran are common subject matter of antenna; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Ramachandran into Sayem for the purpose of improved antenna solution that can effectively cause the antenna resonant frequency to operate in the desired frequency band, as well as compensating for antenna mismatch and detuning effects caused by the presence of a dielectric change (e.g. hand) at a lower cost and complexity, and which provides for improved control of antenna resonance, and methods of tuning and utilizing the same (paragraph 0015 of Ramachandran).
 
 




Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/22/2020
/LINH V NGUYEN/Primary Examiner, Art Unit 2845